Citation Nr: 1000373	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-02 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE 

Entitlement to service connection for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel



INTRODUCTION

The Veteran served on active duty from January 2003 to August 
2003.  She also had periods of service with the Army National 
Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2008.  A copy of the 
transcript of that hearing is of record.  

In a September 2008 decision, the Board remanded this case 
for additional development.  The purposes of this remand have 
been met and the case is ready for appellate consideration.  


FINDINGS OF FACT

The Veteran had a chronic back disability prior to service 
and it is not contended otherwise; the medical evidence shows 
that this pre-existing disability was chronically worsened 
during active service and his currently diagnosed 
degenerative disk disease of the lumbar spine is associated 
with the increased severity of the pre-existing back 
disability.   


CONCLUSION OF LAW

Service connection for a back disability, to include 
degenerative disk disease of the lumbar spine, is warranted.  
38 U.S.C.A. §§ 1110, 1153 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

As discussed in more detail below, sufficient evidence is of 
record to grant the Veteran's claim for service connection 
for a back disability, to include lumbar spine degenerative 
disk disease.  Therefore, no further development is needed 
with regard to this issue.


II.  Pertinent Law and Regulations

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2009).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 
292, 296-97 (1991).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence (obvious and manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.


III.  Factual Background

Private medical records show that in July 1998, the Veteran 
was treated for a history of back pain since being in a motor 
vehicle accident in March 1998.  The assessment was 
myofascial pain of the upper back, neck, trapezius, etc.  In 
September 1998, it was reported that the Veteran had mid-back 
pain.  

The Veteran's service records include a Physical Profile, 
dated in May 1999.  At that time, it was noted that the 
Veteran had a thoracic strain secondary to a motor vehicle 
accident in March 1998.  In a Report of Medical History, 
dated in June 2001, the Veteran noted that she still had 
periodic back pain secondary to the car accident.  In another 
Physical Profile, dated in July 2001, it was indicated that 
the Veteran's thoracic strain incurred in the March 1998 
motor vehicle accident was resolved.   

A private medical record shows that in December 2002, the 
Veteran was treated for increased complaints of low back 
pain.  The Veteran reported that she had undergone physical 
therapy in the past for her back pain and had tried different 
medications.  The examiner noted that she would see the 
Veteran one to two times a week, as needed, for progression 
of strengthening and stabilization exercises.  

Additional service records reflect that in a Pre-Deployment 
Health Assessment, dated in January 2003, the Veteran stated 
that she had medical/dental problems, but did not define the 
nature of those disorders.  In June 2003, it was reported 
that the Veteran felt muscle pain in her right shoulder, and 
lower back pain that would worsen with exercise.  The 
pertinent diagnosis was lumbago.  In July 2003, the Veteran 
was treated for soreness and stiffness in her neck and 
shoulder.  The diagnosis was torticollis.  In a Post-
Deployment Health Assessment, dated in July 2003, the Veteran 
stated that she felt that her health had worsened during her 
deployment; that she currently had swollen, stiff or painful 
joints, back pain, and muscle aches; that her health in 
general was good; and that she had questions or concerns 
about back pain and muscle tightness.  

In an accompanying Report of Medical Assessment, also dated 
in July 2003, the Veteran stated that her back was weak and 
causing pain in the mid and lower back, and that her right 
shoulder continued to hurt.  She noted that she had not had a 
doctor give her a thorough check-up for her back because she 
was "holding out" for her civilian doctor.  The examiner 
noted that the Veteran had chronic low back pain since 1998, 
and was status post motor vehicle accidents in 1998 and 2002.  
The examiner recommended a line of duty investigation to be 
conducted because the Veteran's back pain was exacerbated.  

In an outpatient clinic note, dated in July 2003, it was 
reported that the Veteran had a long history of low back 
pain, status post multiple car accidents.  According to the 
Veteran, she could no longer do push-ups, sit-ups, or run 
anymore as the pain was too great.  She noted that she was in 
the reserves and that the last six months in which she had 
been activated had been very difficult for her.  The Veteran 
stated that she had been undergoing physical therapy prior to 
her active duty, which was improving her condition, but that 
she had not been doing any physical therapy since being on 
active duty.  She noted that she was currently taking 
hydrocodone for her back pain.  The assessment was that the 
Veteran had significant chronic back pain.  The examiner 
recommended a P3 permanent profile and an examination by a 
medical examination board (MEB).  In an October 2003 report, 
the MEB concluded that the Veteran was unfit to perform all 
her military duties as a result of chronic low back pain.  

In a letter, dated in December 2003, a private physician 
stated that he had been asked to write a letter concerning 
the Veteran's physical activity for her military duty 
activity.  In this regard, the private physician indicated 
that due to the Veteran's back injury, she was not to lift, 
bend, run, do sit-ups, jump, kneel, or stand or sit for a 
prolonged period of time.  Private medical records show that 
in December 2003, the Veteran underwent a magnetic resonance 
imaging (MRI) of the lumbar spine.  The MRI was reported to 
be normal.  

Additional service records show that in June 2004, with 
respect to the Veteran's "physical profile," an examiner 
reported that he concurred with the October 2003 MEB opinion 
and found that a permanent change of profile requiring a 
change of duty assignment and military occupational specialty 
(MOS) for the Veteran was necessary.  In a September 2004 
Memorandum, a MOS/Medical Retention Board (MMRB), having 
reviewed pertinent records and reports, determined that the 
limitations imposed by the Veteran's permanent profile were 
so prohibitive they precluded retraining and reclassification 
into any MOS in which her branch of service had a 
requirement.  The Veteran subsequently retired from the 
Reserves.  

In a January 2005 private medical record, the Veteran 
indicated that she had increased pain in her back with 
activity and bending, and muscles spasms that were aggravated 
with activity.  She said that the pain was either caused or 
aggravated by two auto accidents, occurring in March 1997 and 
2000, respectively, and that the pain had worsened during 
service.  The examiner reported reviewing MRIs taken 
previously of the Veteran's spine.  He noted that the MRI of 
both her lumbar and thoracic spine was unremarkable.  The 
examiner's assessment was that the Veteran had chronic low 
back pain, stemming from the two auto accidents.  He noted 
mechanic dysfunction and some sacroiliac joint dysfunction 
that aggravated most of her pain.  He also found that her 
back pain was aggravated by exogenous obesity and lack of 
physical activity.

In a May 2008 private medical record, the Veteran stated that 
the long periods of standing and training she experienced in 
service exacerbated her low back pain and started new 
symptoms of pain in her right shoulder and mid back.  She 
indicated that, since returning from service, she had a 
continual problem with pain, with frequent periods of 
exacerbation.  An examiner assessed her as having lumbago and 
lumbar radiculopathy.  Another May 2008 medical record noted 
that an MRI of the Veteran's lumbar spine showed minor 
degenerative disc disease with bulging disk at L3-4 and L4-5, 
but no herniation or central stenosis; and mild facet 
degenerative change at L4-5 and L5-S1.

In June 2008, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  At that time, she 
stated that prior to her activation, she was undergoing 
physical therapy for chronic back pain.  She indicated that 
she had developed chronic back pain following two automobile 
accidents.  According to the Veteran, she was doing well with 
her physical therapy, but that after her activation into the 
military, she started to experience increased problems.  She 
noted that due to her MOS as an 
instructor/observer/controller, she had to stand for long 
periods of time as she instructed and observed the units that 
came through.  The Veteran reported that she did not have 
time to seek medical attention for her increasing back pain 
and that she self-medicated by taking a narcotic pain pill.  
She stated that after her discharge, she was diagnosed with 
arthritis of the lumbar spine.  The Veteran maintained that 
her pre-existing back disability was aggravated during 
service.      

In September 2008, the Board remanded this case to the RO to 
schedule the Veteran for a VA orthopedic examination in order 
to determine the etiology of any back disability.  Following 
the examination, the examiner was requested to provide an 
opinion as to whether it was at least as likely as not (50 
percent or greater probability) that the Veteran's pre-
existing back disability increased in severity during active 
service (from January to August 2003).  If the examiner 
concluded that the pre-existing back disability increased in 
severity during service, the examiner was requested to 
provide an opinion as to whether it was undebatable that the 
pre-existing back disability was not aggravated during active 
service.  In addition, the examiner was requested to provide 
an opinion as to whether it was at least as likely as not (50 
percent or greater probability) that any current back 
disorder that did not pre-exist service began during active 
service or was causally related to any incident of active 
service.        

Pursuant to the September 2008 remand, the Veteran underwent 
a VA examination in October 2009.  At that time, she stated 
that she had injured her lower back in an automobile accident 
in 1998 (prior to service).  She subsequently underwent 
physical therapy.  In 2000, she was involved in another 
automobile accident and re-injured her lower back (also prior 
to service).  She continued to participate in physical 
therapy, intermittently.  According to the Veteran, by the 
end of 2002, her lower back pain was much better and was very 
infrequent.  The Veteran was then activated in January 2003.  
She was sent to Fort Bliss where she trained soldiers to be 
deployed to the Operation Iraqi Freedom.  During that tour of 
duty, she was required to perform rigorous activities.  The 
Veteran noted that she was required to do standing, walking, 
carrying, lifting, and bending, for up to 10 to 11 hours per 
day.  Within a few days of arriving at Fort Bliss, she began 
to notice a worsening of her back pain which gradually 
progressed to the point where she had difficulty standing and 
walking for even a short period of time.  While she started 
to take frequent breaks, she did not present to the health 
care personnel because she was the officer and wanted to set 
a good example for the soldiers.  In the summer of 2003, she 
was transferred to Oklahoma City and her back pain improved 
because she was no longer required to undergo such rigorous 
activity.  She was then transferred to Fort Hood where she 
was placed on a profile that was quite limiting due to her 
lower back condition.  The Veteran was discharged from active 
duty in August 2003.  According to the Veteran, since her 
discharge, her low back pain had continued.  She indicated 
that she had low back pain once or twice a week which lasted 
all day.  The low back pain occurred when she "overdid it," 
which including walking more than 45 minutes, standing more 
than 30 minutes, or recurrent bending or stooping.  

Following the physical examination and a review of the May 
2008 MRI report, the examiner diagnosed the Veteran with 
lumbar spine degenerative disk disease.  The examiner stated 
that in review of the medical findings noted above, it was 
evident that such evidence correlated well with the Veteran's 
history as reported above.  Namely, it was apparent that the 
Veteran had a back injury which occurred in a motor vehicle 
accident in 1998.  There were indications, however, from the 
Veteran and the medical records, that that had resolved and 
was much better by 2001.  However, by 2003, it was apparent 
that the Veteran became symptomatic of lower back pain.  The 
symptomatology continued according to the Veteran, as well as 
the medical evidence of record, through her tour of active 
duty from January to August 2003.  According to the examiner, 
that indicated that there was an increase in the pain or the 
disability during that time period.  Therefore, the examiner 
opined that it was at least as likely as not that the 
Veteran's pre-existing back disability increased in severity 
during active service.  The examiner also opined that it was 
not undebatable that the pre-existing back disability was not 
aggravated during active service.  In addition, the examiner 
further opined that it was not as likely as not that any 
current back disorder that did not pre-exist service began 
during active service or was causally related to any incident 
of active service.  According to the examiner, that was due 
to the fact that it was more likely than not that the 
Veteran's current back disability was secondary to an 
increased severity of the pre-existing back disability which 
began prior to active duty.     


IV.  Analysis

In this case, the Veteran contends that prior to her period 
of active service, she was involved in two motor vehicle 
accidents and injured her back.  According to the Veteran, 
she developed low back pain and sought treatment, including 
physical therapy.  She notes that at the time of her 
activation in January 2003, her back pain was under control.  
However, the Veteran indicates that during her period of 
active service, her back pain worsened due to prolonged 
standing and walking, and lifting and bending.  She maintains 
that her pre-existing back disability was aggravated during 
her period of active duty.  

As explained in the September 2008 remand, the Board has 
found that the Veteran had a chronic back disability prior to 
her period of active service.  The medical evidence indicates 
that the Veteran has had recurrent back pain prior to, 
during, and after her period of active duty from January to 
August 2003.  While pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted (see Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999), vacated in part and remanded on 
other grounds sub nom. Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001)), the Veteran was diagnosed with a 
thoracic strain at one point prior to her six-month period of 
active duty and, given the multiple times she was evaluated 
for back pain prior to service (as well as during and after 
service), the Board finds that the evidence shows a pre-
existing chronic back disability and the Veteran does not 
contend otherwise.  Therefore, the pertinent question in this 
case is whether the Veteran's pre-existing back disability 
was aggravated during her period of active service.  

The Board remanded this case in September 2008 in order to 
obtain an opinion regarding the question of aggravation.  In 
October 2009, the Veteran underwent a VA examination.  At 
that time, the examiner concluded that it was at least as 
likely as not that the Veteran's pre-existing back disability 
increased in severity during active service.  The examiner 
stated that the medical evidence of record correlated well 
with the Veteran's history of a pre-existing back disability 
that worsened during her period of active service.  The 
examiner also concluded that it was not undebatable that the 
pre-existing back disability was not aggravated during active 
service.  In addition, the examiner further linked the 
Veteran's currently diagnosed lumbar spine degenerative disk 
disease to her pre-existing back disability; the examiner 
opined that it was more likely than not that the Veteran's 
current back disability was secondary to an increased 
severity of the pre-existing back disability which began 
prior to active duty.   

The law provides that the burden to show no aggravation of a 
pre-existing disease or disorder during service is an onerous 
one that lies with the government.  See Cotant v. Principi, 
17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. 
App. 20, 27 (1993).  The medical opinion from the examiner 
from the Veteran's October 2009 VA examination supports a 
finding of in-service aggravation.  There is also competent 
evidence contraindicating entitlement, notably the January 
2005 private medical record in which the examiner reported 
that the Veteran's pre-existing back disability was 
aggravated by exogenous obesity and lack of physical 
activity.  However, the Board notes that the aforementioned 
examiner did not discuss the Veteran's period of active 
service.  In addition, given that the evidence of record also 
includes the opinion from the examiner from the October 2009 
VA examination which supports a finding of in-service 
aggravation, the evidence overall does not meet the strict 
criteria for clear and unmistakable evidence needed to rebut 
a presumption of aggravation; such evidence does not 
undebatably establish that there was no aggravation of the 
pre-existing back disability.  

In summary, the Board finds that the Veteran had a chronic 
back disability prior to service and it is not contended 
otherwise.  The medical evidence shows that this pre-existing 
disability was chronically worsened during active service and 
his currently diagnosed degenerative disk disease of the 
lumbar spine is associated with the increased severity of the 
pre-existing back disability.   Accordingly, service 
connection for a back disability, to include degenerative 
disk disease of the lumbar spine is warranted.  


ORDER

Entitlement to service connection for a back disability, to 
include degenerative disk disease of the lumbar spine, is 
granted.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


